EXHIBIT 10.18.3

 
    SECOND AMENDMENT dated as of December 23, 2008 (this “Amendment”), among
NOVAMERICAN STEEL INC. f/k/a Symmetry Holdings Inc., a Delaware corporation (the
“Company”), PLAYFORD HOLDINGS, LTD. (“Holdings”), GILBERT E. PLAYFORD REVOCABLE
TRUST (the “Trust”), THE GILBERT E PLAYFORD 2007 CHARITABLE REMAINDER TRUST
U/A/D 6/12/07 (the “CRT”) and CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as
escrow agent (the “Escrow Agent”), to the Stock Escrow Agreement, dated March
12, 2007 (the “Agreement”; capitalized terms used without definition herein
shall have the meanings given to them therein), among Gilbert E. Playford,
Corrado De Gasperis, Playford SPAC Portfolio Ltd. (“Portfolio”), Domenico
Lepore, Scott C. Mason, M. Ridgway Barker, Robert W. Ramage, Jr. and Donald C.
Bailey (collectively, the “Original Stockholders”), the Company and the Escrow
Agent.
 
WITNESSETH:
 
WHEREAS, in connection with an acquisition that closed on November 15, 2007, the
Original Stockholders, the Company, and certain purchasers of units including
shares of common stock (including certain affiliates of Mr. Playford), entered
into the Amendment dated as of November 15, 2007 (the “First Amendment”),
pursuant to which such purchasers of units including shares became parties to
the Agreement and Exhibit A thereto was updated to reflect shares received in
the directed unit program (including an aggregate of 125,000 shares of common
stock, represented by Certificate No. 3 (the “DUP Shares”), received by
Portfolio).


WHEREAS, (a) following the execution of the First Amendment, Portfolio
transferred the DUP Shares to the Trust, (b) Holdings now wishes to transfer the
312,500 shares of common stock it received on November 15, 2007 to the
Trust, and (c) the CRT now wishes to transfer 580,331 shares of its common stock
to the Trust, in each case in escrow pursuant to Section 2.3(c) of the
Agreement.


NOW, THEREFORE, in consideration of the premises, representations and warranties
and the mutual covenants and agreements contained herein and other good,
valuable and sufficient consideration, the receipt of which is hereby
acknowledged, the parties, intending to be legally bound, agree that:
 
1.           Exhibit A, Definitions and Agreement. Exhibit A attached to the
Agreement is hereby superseded by Exhibit A attached hereto.  The definition of
“Existing Stockholders” in the Agreement is hereby deemed to include the Trust,
and the Trust hereby agrees to be bound by the terms and conditions of the
Agreement.
 
2.           Full Force and Effect.  Except as expressly amended hereby, all of
the provisions of the Agreement are hereby affirmed and shall continue in full
force and effect in accordance with their respective terms.
 
3.           Governing Law.  The construction, validity and performance of this
Amendment will be governed in all respects by the laws of the State of New York,
without regard to its conflicts of laws principles.
 
4.           Counterparts; Signatures.  This Amendment may be executed in
multiple counterparts, each of which shall be deemed an original, and all of
which together shall constitute one and the same instrument.  The exchange of
copies of this Amendment and of signature pages by facsimile transmission shall
constitute effective execution and delivery of this Amendment as to the parties
and may be used in lieu of the original Amendment for all purposes. Signatures
of the parties transmitted by facsimile shall be deemed to be their original
signatures for all purposes.
 
[remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.



   
 
NOVAMERICAN STEEL INC.
 
 
   
By:
/s/ Karen G. Narwold
     
Name:  Karen G. Narwold
       
Title:    Vice President, Chief Administrative Officer, General Counsel and
Secretary
 
   
 
PLAYFORD HOLDINGS, LTD.
 
 
   
By:
/s/ Gilbert E. Playford
     
Name:  Gilbert E. Playford
       
Title:    General Partner
 
 
   
GILBERT E. PLAYFORD REVOCABLE TRUST
 
 
   
By:
/s/ Gilbert E. Playford
     
Name:  Gilbert E. Playford
       
Title:     Trustee
 
   
THE GILBERT E PLAYFORD 2007 CHARITABLE REMAINDER
TRUST U/A/D 6/12/07
 
 
   
By:
/s/ Gilbert E. Playford
     
Name:  Gilbert E. Playford
       
Title:     Trustee
 
   
CONTINENTAL STOCK TRANSFER &
TRUST COMPANY, as Escrow Agent
 
 
   
By:
/s/ John W. Comer, Jr.
     
Name:   John W. Comer, Jr.
       
Title:     Vice President








 
2

--------------------------------------------------------------------------------

 



Exhibit A - Escrow Shares


Existing Stockholder
Number of Shares
Stock Cert. #
Shares Issued in Directed Unit Program
 *
(with Stock Cert. #)
Escrow Period
Date of Insider Letter
Original Stockholders:
         
Corrado De Gasperis
1,875,000
16
---
March 7, 2010 (3 years from IPO prospectus date)
March 6, 2007
Playford SPAC Portfolio Ltd.
1,172,500
19
 
March 7, 2010 (3 years from IPO prospectus date)
March 6, 2007
Gilbert E. Playford Revocable Trust
[Playford SPAC Portfolio Ltd. received shares in March 2007 and transferred them
to the Trust after Nov. 15, 2007]
---
---
125,000 / #3
March 7, 2010 (3 years from IPO prospectus date)
March 6, 2007
Domenico Lepore
700,000
18
---
March 7, 2010 (3 years from IPO prospectus date)
March 6, 2007
Scott Carter Mason
235,000
10
18,750 / #2
March 7, 2010 (3 years from IPO prospectus date)
March 6, 2007
M. Ridgway Barker
235,000
12
25,000 / #1
March 7, 2010 (3 years from IPO prospectus date)
March 6, 2007
Robert W. Ramage, Jr.
235,000
15,17
---
March 7, 2010 (3 years from IPO prospectus date)
March 6, 2007
Donald C. Bailey
235,000
11
---
March 7, 2010 (3 years from IPO prospectus date)
March 6, 2007
       Subtotal
4,687,500
       
11/07 Stockholders:
         
The Gilbert E Playford 2007 Charitable Remainder Trust U/A/D 6/12/07
[Received 625,000 shares on Nov. 15, 2007 (Certificate #SH 0004), transferred
580,331 of them to Trust Dec. 2008]
44,669
SH 00___
---
November 15, 2009 (2 years from issuance date)
---
Gilbert E. Playford Revocable Trust
[Received 312,500 shares (Cert. # SH 0005 dated 11/15/07) from Playford
Holdings, Ltd., 580,331 from CRT Dec. 2008]
892,831
SH 00___
---
November 15, 2009 (2 years from issuance date)
---
Lions Den Investments SA
312,500
SH 0006
---
November 15, 2009 (2 years from issuance date)
---
Chongwe Investments SA
312,500
SH 0007
---
November 15, 2009 (2 years from issuance date)
---
Etosha Investments SA
312,500
SH 0008
---
November 15, 2009 (2 years from issuance date)
---
       Subtotal
1,875,000
       
TOTAL
6,562,500
---
---
 
---


 
3

--------------------------------------------------------------------------------

 
